DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on June 21, 2022 has been entered. Claims 1, and 6 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed December 21, 2021. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 "a pattern holding unit" in claim 1.
“a table holding unit” in claim 1.
The claimed “pattern holding unit” and “table holding unit” are interpreted as software programs to be held in controller with CPU, RAM,ROM in Paragraphs [90- pattern holding unit],[95-table holding unit], and [31-controller] .
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 6 are rejected under 35 U.S.C. 103 as being unpatentable.
Claim 1, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al., US20120327501 (hereafter Sakamoto et al.) ,Yasushi, JP 2012150510A (hereafter Yasushi), Igasaki et al., US7209279 (hereafter Igasaki et al.), and further in view of Fukuchi et al., US 20030010763 (hereafter Fukuchi), and  Matsumoto et al., US 20100295836 (hereafter Matsumoto) and as evidenced by screenshot of Abrisatechnologies.com.
Regarding claim 1, Sakamoto et al. teaches a laser processing system that creates modulation patterns to modulate laser light. Sakamoto et al. teaches,
“A laser processing device configured to emit laser light on an object to perform laser processing of the object,” (The claim recites intended use of laser processing device. Paragraph [1] teaches “laser processing system for forming a modified region in an object to be processed.”)
“the laser processing device comprising: a laser output unit configured to output the laser light; (The claim recites intended use of laser output unit.” Fig. 1 and paragraph [39] teaches “a laser processing device 100 comprises a laser light source 101 which causes laser light L to oscillate in a pulsating manner”)
“ a spatial light modulator configured to reflect the laser light output from the laser output unit while modulating the laser light in accordance with a phase pattern” (The claim recites what a spatial light modulator does. Fig. 9 teaches spatial light modulator 203. Paragraph [72] teaches “The laser light L incident on the reflective spatial light modulator 203 is transmitted through and modulated according to the modulation pattern displayed on the liquid crystal layer 216 and then is emitted obliquely upward with respect to the horizontal direction.” Paragraph [102] teaches correction patterns as modulation patterns. Hence laser light from source 202 is modulated in spatial light modulator by a phase pattern and reflected to mirror 206a.)
“wherein the spatial light modulator includes an entrance surface at which the laser light enters, a reflective surface configured to reflect the laser light entering from the entrance surface toward the entrance surface, and a modulation layer arranged between the entrance surface and the reflective surface and configured to display the phase pattern to modulate the laser light,” (Paragraph [53] and Fig. 9 teaches a spatial light modulator comprising entrance surface 218, reflective surface 215, modulation layer 216 between entrance and reflective surfaces. Paragraph [58-59] teaches “the alignment direction of liquid crystal modules 216a changes according to the magnitude of the electric field applied to the liquid crystal layer 216” and thus the modulation layer 216 is configured to display phase pattern to modulate the laser light.) 

    PNG
    media_image1.png
    507
    554
    media_image1.png
    Greyscale

Fig. 9 of Sakamoto et al. teaches Spatial light modulator
“an objective lens configured to converge the laser light from the spatial light modulator toward the object;” (The claim recites what an objective lens does. Fig. 8 and paragraph [63] of Sakamoto et al. teaches condensing optical system 204 that converges the laser light from spatial light modulator 203 toward the object 1. )
“a dielectric multilayer film having a high reflectance region” (The claimed “high reflectance region” is interpreted as “where the reflectance is greater than or equal to 95%” as defined in paragraph [85] of the instant specification. Sakamoto et al. teaches a dielectric multilayer mirror as the reflecting layer 215 in Fig. 9.)
“a pattern holding unit configured to hold, for each of the plurality of wavelength bands, a distortion correction pattern as the phase pattern for correcting distortion given to a wave front of the laser light” (The claim is interpreted as phase patterns are saved in a computer and a specific pattern can be chosen from the list of patterns according to the flatness of the reflective surface. Sakamoto et al. teaches a storage unit 402a in PC 402 that holds multiple correction patterns that are used to modulate the laser light in Figure 10 and Paragraphs [78, 79]. ” Sakamoto et al. further teaches a database that stores conditions where a user can select a desirable condition and based on that a modulation pattern is formed to modulate the laser light in Paragraph [78, 87] and in Figure 12. Sakamoto et al. teaches patterns stored in the database based on material type and thickness in Figure 12. Thus it is established in the prior art that phase patterns can be saved in a computer and a specific pattern can be chosen from the list of patterns according to any predefined forming condition.)
“a table holding unit configured to hold, for each of the plurality of wavelength bands, a table in which  luminance values of an image signal for displaying the phase pattern on the modulation layer and phase modulation amounts of the phase pattern are associated with each other,” (The claimed “table holding unit” is interpreted as a software program that runs on a computer. The claimed “Luminance values of an image signal for displaying phase pattern” is interpreted as the amount of voltage applied to each pixel for a certain pattern. The claim is interpreted as the computer has a stored data table wherein the table has phase modulation amount corresponding to applied voltage as described in Fig 19 of the instant specification. Sakamoto et al. teaches in Fig. 10, 12, and 13 that PC can store data tables with different values and element patterns. Fig. 10 further teaches that controller can select a desired pattern/value based on input conditions. Paragraph [68] teaches “when forming the modified region 7, the controller 250 also applies a predetermined voltage between each pixel electrode 214 and the transparent conductive film 217, so as to cause the liquid crystal layer 216 to display a predetermined modulation pattern. This allows the reflective spatial light modulator 203 to modulate the laser light L desirably.” Thus Sakamoto teaches association between voltage (corresponding to luminance value in the instant claim) and modulation pattern (corresponding to phase pattern in the instant claim).

    PNG
    media_image2.png
    558
    620
    media_image2.png
    Greyscale

Fig. 10 of Sakamoto et al. teaches PC corresponding to pattern and table holding units

    PNG
    media_image3.png
    679
    498
    media_image3.png
    Greyscale

Fig. 12 of Sakamoto et al. teaches data tables and correction pattern stored and selected in PC

    PNG
    media_image4.png
    643
    518
    media_image4.png
    Greyscale


Fig. 13 of Sakamoto et al. teaches data tables and correction pattern stored and selected in PC
However, Sakamoto does not teach multiple wavelength bands, flatness of reflective surface as a condition in pattern holding unit, antireflective film, and optimizing phase modulation for different wavelengths.
“a dielectric ……in a plurality of wavelength bands non-contiguous with each other is formed on the reflective surface, the plurality of wavelength bands includes a first wavelength band of greater than or equal to 500 nm and less than or equal to 550 nm, and a second wavelength band of greater than or equal to 1000 nm and less than or equal to 1150 nm;” (Yasushi teaches a light modulator with multilayer dielectric film where the dielectric film is configured to have different reflectance at different wavelength. Thus Yasushi is solving the same problem of designing a reflection type optical modulation device as the instant claim. Yasushi teaches in Fig. 18 three non-contiguous wavelength bands having a reflectance of 95% or more for the dielectric layer design of Fig. 12D.


    PNG
    media_image5.png
    485
    764
    media_image5.png
    Greyscale

Fig. 18 of Yasushi teaches three non-contiguous reflective bands formed by dielectric stack 
Yasushi teaches in Fig. 18, wavelength bands with 95% or more reflectance around 420 nm, 500 nm, and 700 nm. Fig. 17 teaches a wavelength band from around 550 nm to 650 nm. Fig. 7 teaches a wavelength band from 520 nm to 700 nm. Hence it is established in the prior art that high reflectance wavelength bands are a result effective variable wherein different bands are obtained based on the layers in dielectric film.
“wherein the pattern holding unit……… different for each of the plurality of wavelength bands.”  (Yasushi teaches a method and structure to modulate multiple wavelength bands with high reflectance in Fig. 18.)
“wherein the table holding unit …….. different for each of the wavelength bands.” (Yasushi teaches a method and structure to modulate multiple wavelength bands with high reflectance in Fig. 18.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the dielectric film 215 in Sakamoto et al. with the dielectric layers of Yasushi. One of ordinary skill in the art would have motivated to do so to increase the reflectivity of light as taught by Yasushi in the abstract. Moreover, since the technique to improve reflectivity of light by optimizing the dielectric multilayer stack was known in the prior art the claim would have been obvious to yield predictable results. MPEP § 2143, D.)
The combination of previous references does not teach flatness of reflective surface as a condition in pattern holding unit, antireflective film, and optimizing phase modulation for different wavelengths.
 “a pattern holding unit…… the laser light depending on flatness of the reflective surface,” (Igasaki et al. teaches a phase modulating method using spatial light modulator and phase distortion correction patterns. Thus Igasaki solves the same problem of improving reproducibility of reflected light from a spatial light modulator as the instant claim.
Igasaki et al. teaches in Column 1, lines 44-54 that phase distortion is reduced by improving the flatness of the substrate provided on the reading side of the phase modulated spatial light modulator. Igasaki et al.  further teaches that using distortion correction patterns for correcting distortions is an accurate, easy, quick, and low cost in Column 2, lines 13-16; Column 3, lines 15-20.
  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to substitute the database of modified Sakamoto et al. with correction patterns based on flatness of the reflective surface as taught in Igasaki et al. to reduce cost of manufacturing. One of ordinary skill in the art would have motivated to do so to reduce the cost of manufacturing as taught in column 2, lines 10-12. Since the technique to reduce the effect of the flatness of the reflective medium by using phase patterns was known in the prior art the claim would have been obvious to yield predictable results. MPEP § 2143, D.)
The combination of previous references does not teach antireflective film, and optimizing phase modulation for different wavelengths.
“and an antireflective film having a high transmittance region in the plurality of wavelength bands is formed on the entrance surface;” (Fukuchi et al. teaches a laser beam machining apparatus with a spatial light modulator which is the same field of art as the instant claim. 

    PNG
    media_image6.png
    567
    834
    media_image6.png
    Greyscale

Fig. 2 of Fukuchi et al. teaches AR coating on entrance surface 27 for readout light
The claimed “high transmittance region” is interpreted as “where the transmittance is approximately greater than or equal to 98%” as described in paragraph [86] of the instant specification. Paragraph [34] and Fig. 2 of Fukuchi et al. teaches a spatial light modulator 20 provided with glass substrate 22, 27 which are treated with AR coating 21, 26 respectively to prevent unnecessary reflection of light at the incident surface. AR coating is well known in the art as anti-reflecting coating. 

    PNG
    media_image7.png
    734
    1531
    media_image7.png
    Greyscale

Screenshot teaching wavelength filtering AR coating on Apr 18, 2015
Moreover, wavelength band filtering with AR coating in optical applications is well known in the art as evidenced by the screenshot above.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add AR coating on entrance surface as taught by Fukuchi et al. to the spatial modulator as taught by modified Sakamura et al. One of ordinary skill in the art would have motivated to do so to “prevent unnecessary reflection” as taught in Paragraph [34] of Fukuchi et al.)
The combination of previous references does not teach optimizing phase modulation for different wavelengths. 
“in the table corresponding to the first wavelength band, the phase modulation amounts associated with a specified range of the luminance values are smaller than the phase modulation amounts associated with the specified range of the luminance values in the table corresponding to the second wavelength band.”( Matsumoto teaches an apparatus to accurately and easily correct phase modulation of a spatial light modulator. Matsumoto further teaches in abstract “An LUT processing unit converts the corrected input value into a voltage value, and drives each pixel by using a drive voltage equivalent to the converted voltage value.” Thus Matsumoto is solving the same problem of phase modulation correction as the instant claim. 

    PNG
    media_image8.png
    545
    680
    media_image8.png
    Greyscale

Fig. 9 of Matsumoto teaches LUT with different coefficient factors for different wavelengths
Paragraph [99] teaches “The wavelength correcting LUT 72 stores a plurality of wavelengths and values of a plurality of wavelength correction coefficients c(.lamda.) on a one-to-one correspondence basis. FIG. 9 shows a relationship between the wavelength .lamda. and the wavelength correction coefficient c(.lamda.) stored in the wavelength correcting LUT 72. The wavelength correction coefficient c(.lamda.) reaches the maximum value of 1 when .lamda.min (=405 nm) is reached, and decreases along with an increase in the wavelength .lamda..”  

    PNG
    media_image9.png
    454
    672
    media_image9.png
    Greyscale

Fig. 12 of Matsumoto teaches shorter wavelengths require smaller voltages to reach a certain phase modulation amount

    PNG
    media_image10.png
    593
    699
    media_image10.png
    Greyscale

Fig. 18 of Matsumoto teaches corrected phase modulation for different wavelengths
Fig. 11 and 12 teach “voltage-dependent phase modulation characteristics relative to five input light components each having a different wavelength” in paragraph [49]. Paragraph [56] teaches  “FIG. 18 is a graph obtained by correcting phase modulation amounts relative to input light components with a different wavelength by using a wavelength correction coefficient and an offset phase value;” By comparing Fig. 12 and 18, it is implied that higher wavelengths require higher phase modulation at a specific voltage, wherein a voltage corresponds to a luminance value. Matsumoto teaches wavelength bands of 405, 532, 633, 800, and 1064 nm. Here 532 and 1064 nm overlaps with the claimed first and second wavelength bands. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the table as taught in Matsumoto to the spatial modulator as taught by modified Sakamura et al. One of ordinary skill in the art would have motivated to do so for “accurately and easily correcting the phase modulation characteristic of a reflective electric address spatial light modulator even when a condition of input light is changed” as taught in abstract in Matsumoto. )
Regarding Claim 6, 
“The laser processing device according to claim 1, wherein the plurality of wavelength bands includes a third wavelength band of greater than or equal to 1300 nm and less than or equal to 1400 nm, and” (Sakamoto does not teach multiple wavelength bands. Yasushi teaches light wavelength of 1550 nm and 1200 nm in Table 3, 1000 nm and 800 nm in Table 4. Hence it is established in  Yasushi that high reflectance wavelength bands are a result effective variable wherein different bands are obtained based on the layers in dielectric film. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the dielectric film 215 in Sakamoto et al. with the dielectric layers of Yasushi. One of ordinary skill in the art would have motivated to do so to increase the reflectivity of light as taught by Yasushi in the abstract. Moreover, since the technique to improve reflectivity of light by optimizing the dielectric multilayer stack was known in the prior art the claim would have been obvious to yield predictable results. MPEP § 2143, D.
“and in the table corresponding to the third wavelength band, the phase modulation amounts associated with the specified range of the luminance values are larger than the phase modulation amounts associated with the specified range of the luminance values in the tables corresponding to the first and second wavelength bands.” (Third wavelength band is a higher wavelength compared to first and second wavelength bands. Even though Matsumoto does not explicitly teach a wavelength between 1300 to 1400 nm; Matsumoto teaches wavelength bands of 405, 532, 633, 800, and 1064 nm. It is implied that the teaching from 405 nm to 1064 nm predicts the phase modulation behavior of SLM at a wavelength between 1300 to 1400nm. Thus, the claim is similar scope to claim 1 and therefore rejected under the same argument.)
Response to Arguments
Applicant’s arguments filed on June 21, 2022 with respect to claim(s) 1, and 6 have been considered but are not persuasive.  The applicant amended claim 1 to include “in the table corresponding to the first wavelength band, the phase modulation amounts associated with a specified range of the luminance values are smaller than the phase modulation amounts associated with the specified range of the luminance values in the table corresponding to the second wavelength band” and argued that this makes the instant claim distinguishable over prior art. However, upon further consideration, a new ground(s) of rejection is made due to amendments of claim 1 as discussed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341.  The examiner can normally be reached on Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAHMIDA FERDOUSI/Examiner, Art Unit 3761          

/JUSTIN C DODSON/Primary Examiner, Art Unit 3761